MEMORANDUM **
Jose Alberto Tapia-Hernandez appeals from the 57-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Tapia-Hernandez contends that the district court erred by treating the Guidelines as presumptively reasonable in the absence of extraordinary factors to justify a downward variance. The district court did not procedurally err by concluding that a sentence below the Guidelines range was not warranted in light of the circumstances of the case. See United States v. Carty, 520 F.3d 984, 994-95 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.